DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species XXXI, FIGs. 24A-24B, and claims 1-15 in the reply filed on 06/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 01/07/2020 are acceptable.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,566,129. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-12 of U.S. Patent No. 10,566,129 contains all the limitations of claims 1-15 of the instant application.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “each mountable face can constitute a mounting surface of the element body part…a high-hardness layer having a second hardness which is higher than the first hardness, wherein independently of which mountable face constitutes the mounting surface, the high-hardness layer is disposed in a manner being layered side by side with the conductor-containing layer in a thickness direction parallel with the mounting surface and end faces adjoining the mounting surface” as recited in lines 12-16. For examination purpose, the “each mountable face can constitute a mounting surface of the element body part” is interpreted as “each mountable face constitutes a mounting surface of the element body part,” and the remaining limitation in question is interpreted as the high-hardness layer 22 is on the lateral side of the conductor-containing layer 20, as seen in FIG. 1 of the present invention. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seko et al. (U.S. PG. Pub. No. 2013/0187744 A1) in view of Sato et al. (U.S. PG. Pub. No. 2014/0145816 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Seko et al., hereinafter referred to as “Seko,” teaches an electronic component 10 (FIGs. 1-2), comprising: 
an element body part 12 constituted by an insulative body of rectangular solid shape having six faces S1-S6 (para. [0018]); 
an internal conductor L (para. [0020]) embedded inside the element body part; and 
external electrodes 14a-14b (paras. [0024] and [0026]) electrically connected to the internal conductor; 
wherein the element body part has: 
among the six faces, at least one mountable face S2 which is defined as any face on which the external electrodes are provided, wherein each mountable face can constitute a mounting surface of the element body part; 
a conductor-containing layer 16d-16i having a first hardness, in which a functional part, or part demonstrating electrical performance, of the internal conductor is embedded (para. [0024]); and 
a high-hardness layer 16a-16c and or 16j-16l having a second hardness, wherein independently of which mountable face constitutes the mounting surface, the high-hardness layer is disposed in a manner being layered side by side with the conductor-containing layer in a thickness direction parallel with the mounting surface and end faces adjoining the mounting surface (para. [0028]). Seko does not expressly teach a high-hardness layer having a second hardness which is higher than the first hardness.
Sato et al., hereinafter referred to as “Sato,” teaches an electronic component 1 (Fig. 1), comprising:
a high-hardness layer 2B having a second hardness which is higher than the first hardness [of the conductor-containing layer 2A] (para. [0036]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the hardness of the layers as taught by Sato to the electronic component of Seko to retain the coil shape during baking (para. [0036]).
With respect to claim 2, Seko in view of Sato teaches an electronic component according to claim 1, wherein the high-hardness layer contains, by a higher percentage than the conductor-containing layer does, a filler made of at least metal oxide or silicon oxide (Sato, paras. [0034]-[0035]).
With respect to claim 3, Seko in view of Sato teaches an electronic component according to claim 1, wherein the element body part has the high-hardness layer in multiple areas, wherein the multiple high-hardness layers are provided in a manner sandwiching the conductor-containing layer (Sato, para. [0033]).
With respect to claim 4, Seko in view of Sato teaches an electronic component according to claim 1, wherein the conductor-containing layer is thicker than the high-hardness layer in a direction in which the conductor-containing layer and high-hardness layer are provided side by side (Seko, para. [0028]).
With respect to claim 5, Seko in view of Sato teaches an electronic component according to claim 1, wherein the internal conductor has a coil conductor as the functional part (Seko, para. [0020]).
With respect to claim 6, Seko in view of Sato teaches an electronic component according to claim 5, wherein the coil conductor is provided only in the conductor-containing layer, among the conductor-containing layer and the high-hardness layer.
With respect to claim 7, Seko in view of Sato teaches an electronic component according to claim 5, wherein the conductor-containing layer has a dielectric constant lower than that of the high-hardness layer (Seko, para. [0027]).
With respect to claim 8, Seko in view of Sato teaches an electronic component according to claim 7, wherein the conductor-containing layer and high-hardness layer are each constituted by a material containing glass or resin, and a content by percentage of a silicon component in a material constituting the conductor-containing layer is higher than a content by percentage of a silicon component in a material constituting the high-hardness layer (Sato, paras. [0034]-[0035]).
With respect to claim 9, Seko in view of Sato teaches an electronic component according to claim 5, wherein the coil conductor has a coil axis running roughly in parallel with the mounting surface (Seko, para. [0027]).
With respect to claim 10, Seko in view of Sato teaches an electronic component according to claim 1, wherein the functional part is electrically connected to the external electrodes, via lead conductors 224a-24f and or 35a-35f, at the mounting surface, or at the end faces adjoining the mounting surface, of the element body part (Seko, paras. [0024] and [0026]).
With respect to claim 15, Seko in view of Sato teaches an electronic component according to claim 1, wherein a dimension (z direction), H, of the end faces measured in a direction perpendicular to the mounting surface, and a dimension (y direction), W, of the end faces measured in a direction parallel with the mounting surface, satisfies a relationship of H>W (Seko, para. [0018]).

13.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seko in view of Sato, as applied to claim 1 above, and further in view of Suzuki et al. (U.S. Patent No. 6,452,273 B1).
With respect to claim 11, Seko in view of Sato teaches an electronic component according to claim 1. Seko in view of Sato does not expressly teach a marker part indicative of which face is the mounting surface is provided on the element body part.
Suzuki et al., hereinafter referred to as “Suzuki,” teaches an electronic component (FIG. 1), wherein a marker part 6 indicative of which face is the mounting surface is provided on the element body part (col. 5, lines 65-67). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the marker part as taught by Suzuki to the electronic component of Seko in view of Sato to provide the orientation of the electronic component (col. 5, lines 65-67).


With respect to claim 12, Seko in view of Sato and Suzuki teaches an electronic component according to claim 11, wherein the marker part is provided on a face of the element body part, other than the mounting surface (Suzuki, col. 5, lines 65-67).
With respect to claim 13, Seko in view of Sato teaches an electronic component according to claim 12, wherein the face on which the marker part is provided is a face opposite to the mounting surface (Suzuki, col. 5, lines 65-67).

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seko in view of Sato and Suzuki, as applied to claim 12 above, and further in view of Suzuki et al. (JP 2002-305111 A, hereinafter “Suzuki’111”).
With respect to claim 14, Seko in view of Sato and Suzuki teaches an electronic component according to claim 12. Seko in view of Sato and Suzuki does not expressly teach  the face on which the marker part is provided is a face adjoining the mounting surface.
Suzuki’111 teaches an electronic component [FIG. 1]), wherein the face (left or right side surface) on which the marker part 6 is provided is a face adjoining the mounting surface (para. [0018]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the marker location as taught by Suzuki’111 to the electronic component of Seko in view of Sato and Suzuki to provide the required orientation of the electronic component.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837